Citation Nr: 1232675	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-15 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1969 and from September 1981 to November 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

In March 2011 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that proceeding is of record.

When this case was before the Board in June 2011, the Veteran's claims for service connection for left ankle and low back disabilities were remanded for further development.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or not relevant to the issues on appeal.

The issue of entitlement to service connection for low back disability is addressed in the REMAND that follows the ORDER section of the decision.


FINDING OF FACT

No disability of the left ankle has been present during the pendency of this claim.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by active service, and is not proximately due to or a result of a service-connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, to include notice with respect to the claim for secondary service connection in letters mailed in September 2008 and June 2011.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all available service and post-service treatment records identified by the Veteran have been obtained, and that the Veteran was afforded an appropriate VA examination.  In particular, the Board notes pursuant to the Board's remand directive, the Veteran was afforded a VA examination in August 2011.  The report of that examination is in compliance with the Board's remand directive.  The examiner determined that the Veteran did not currently have a left ankle disorder and had not previously been diagnosed with a left ankle disorder.  The examiner reviewed the Veteran's pertinent history, examined the Veteran, and properly supported his conclusions.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Legal Principles

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The evidence does not show and the Veteran has not contended that he had a left ankle disability in service.  He does contend that he developed a left ankle disability in approximately 2006 or 2007 as a result of his service-connected bilateral knee disability.

VA outpatient records show that the Veteran was seen with various complains, including left ankle pain, in 2008 and 2009, but they do not show that he was diagnosed with any left ankle disorder.  

The Veteran was afforded a VA fee-basis examination in May 2009.  He reported left ankle pain with onset in 2007. Following the examination, the pertinent impression was, "left ankle condition, undiagnosed by physical examination or x-ray but with a complaint of ankle pain."

Pursuant to the Board's remand directive, the Veteran was afforded a VA 
examination in August 2011.  Following the review of the Veteran's pertinent history and the examination of the Veteran, the examiner concluded that the Veteran did not currently have a left ankle disorder and that he had not previously been diagnosed with a left ankle disorder.  The examiner stated his opinion that there was, "insufficient objective medical evidence to warrant the diagnosis of an acute or chronic left ankle disorder or residuals thereof." The examiner noted that medical records showed no left ankle disorder during service, and that the current examination did not identify any objectively verifiable physical abnormalities of the left ankle. The examiner indicated that the non-organic findings of the examination could not be explained with known neuroanatomic principles. 

As explained above, the evidence shows that the Veteran has reported experiencing left ankle symptoms.  The Veteran is certainly competent to do so.  However, as a lay person, he is not competent to render a medical diagnosis or an opinion requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is no medical evidence linking the Veteran's reported left ankle symptoms to a disease or injury.  Moreover, both of the VA examinations performed in response to this claim resulted in the conclusion that a diagnosis of a left ankle disorder was not warranted.  Therefore, the Board must conclude that the preponderance of the evidence establishes that no left ankle disorder has been present during the period of this claim.  Accordingly, the claim must be denied.  

ORDER

Entitlement to service connection for left ankle disability is denied.


REMAND

The Veteran contends that service connection is warranted for low back disability because it is secondary to his service-connected bilateral knee disability. In the June 2011 remand, the Board directed the originating agency to afford the Veteran a VA examination to determine the nature and etiology of any current low back disability. 

Thereafter, the Veteran was afforded a VA examination in August 2011. After reviewing the Veteran's pertinent history and examining the Veteran, the examiner stated that the Veteran did not currently have a diagnosed disorder of the low back and that he had never been diagnosed with a low back disorder. The Board's review of the record shows that the Veteran was in fact diagnosed with chronic lumbar strain on a VA fee-basis examination in May 2009. The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). The Board further notes that the August 2011 examiner did not provide an opinion concerning the etiology of the diagnosed lumbar strain. In light of these circumstances, the Board has concluded that the August 2011 VA examination report is not adequate for adjudication purposes.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2. Then, the RO or the AMC should return the claims folders and a copy of any pertinent evidence in Virtual VA that is not included in the claims folders to the physician who performed the August 2011 examination of the Veteran. The physician should be requested to review the Veteran's pertinent history, to include the report of the May 2009 VA fee-basis examination showing that the Veteran was diagnosed with chronic lumbar strain. The physician should provide an opinion with respect to each low back disorder present during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's service-connected knee disabilities. The rationale for each opinion expressed must also be provided.

If the August 2011 examiner is not available, the claims folders and any pertinent evidence in Virtual VA that is not included in the claims folders should be made available to and reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale. Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


